Ladd, 0. J. —
1 The assignments of error attached to the abstract were totally insufficient, but subsequently an amendment thereto was filed, specifically pointing out the errors alleged. As these had been clearly indicated in the appellant’s . argument, and fully met in the appellee’s brief, no prejudice could have resulted from the delay. For this reason the motion to dismiss; must be overruled.
*3902 II. Is a bicycle, habitually used by a painter, paper hanger, and billposter to earn a livelihood, he being the head of a family, exempt from execution? Section 4008 of the Code, in so far as applicable, reads: “If the debtor is the head of a family he may hold exempt from execution, * * * if a physician, public officer, farmer, teamster, or other laborer, a team consisting of not more than two horses or mules, or two yoke of cattle and the wagon or other vehicle, with the proper harness or tackle by the use of which he habitually earns his living, otherwise one horse.” That plaintiff was a laborer within the meaning of this section is not questioned. As certainly the bicycle is a vehicle. The decisions so holding are too numerous for citation. But is it a vehicle such as was contemplated by the legislature in enacting the statute? It is well settled that statutes of exemption should receive a liberal construction, such as shall aid, in so far as may be, in carrying out the beneficient object of the legislation. (Davis v. Humphrey, 22 Iowa, 137; Consol. Tank Line Co. v. Hunt, 83 Iowa, 6); and they are to be construed in favor of those claiming their benefits (Bevan v. Hayden, 13 Iowa, 122; Kaiser v. Seaton, 62 Iowa, 463). Because of the liberal construction usually given a statute of this character, the majority of the court hold that a bicycle is included in the term “other vehicle,” as found in the section quoted. While it was not in use, or even known, in the state at the time of such enactment, they are of opinion that the law should keep pace with progress and improvement in the industrial arts, and that the bicycle should be adjudged exempt to a laborer who is the head of a family, and habitually uses it to earn a living. On the other hand, the writer, with whom concurs Mr. Justice Waterman, while conceding the force of these suggestions, reaches a different conclusion. Precisely what may be claimed as exempt is enumerated in the statute, and nothing is to be added. Tyler v. Coulthard, 95 Iowa, 705. Especially a *391new class ought not to be added. The wagon is mentioned in connection with the animals enumerated, and. all with relation to the harness or tackle. Why was this done? For the reason, as it seems to us, that all were essential and ordinarily used in making up an outfit for the purpose of transportation. Certainly, a wagon would be of no benefit in earning a living without one or more animals, and these could hardly be made use of without a harness or tackle of some kind. A working outfit was intended. For what purpose? By the use of which to earn a living. If right in this, then it seems that the “other vehicle” contemplated must have been one of like character; that is, one which may be used in connection with some of the animals enumerated and the harness or tackle. See 17 Am. & Eng. Enc. Law, 278. ■ If this be not true, anything within the definition of “vehicle” .may be exempt, such as an electric car or automobile, regardless of the value of either. To so hold would, as it seems to us, do violence to the spirit, as well as the letter, of the statute, in which the horse is recognized as the means of transportation, in the absence of the outfit referred to. Under the contention of appellant, both a bicycle and a horse, without other of the property mentioned, could be held as exempt. See Smith v. Horton, 19 Tex. Civ. App. 28 (46 S. W. Rep. 401); Shade-wald v. Phillips, 72 Minn. 520 (75 N. W. Rep. 717). In the opinion of the majority of the court, however, the plaintiff should have been awarded judgment for the return of his bicycle as exempt from execution. — Reversed.